By the Court.
The case is not different from what it would have been, had Bacon given a deed off said land to Porter and Peck, and they had given back .a deed to Bacon and taken his bond, conditioned to reconvey said land to them upon their paying said notes, which is common practice, and been sanctioned by the courts without an exception. Por if they paid the notes, although not punctually by the time, chancery would decree a conveyance of said land to them *372by force of tbe. agreement contained in tbe condition of tbe bond.
Tbis judgment was affirmed in tbe Supreme Court of Errors.